DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7 are is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US2014/0233250 A1).
Regarding claim 1, Lee discloses in Fig. 1-5 a portable lighting device (bike and vehicle Fig. 3 and 4) capable of adaptive brightness control (Fig. 5), comprising: a light irradiation unit that irradiates light(3, Fig. 2); a brightness sensing unit that measures brightness of a region in front of a current position at a predetermined distance([[0020]” the differential amplifier 21 is used to sense a first illumination level of a surrounding area of the light projection region 5), and 
a control unit (2 Fig. 2) that controls an amount of light to be irradiated by the light irradiation unit depending on the brightness measured by the brightness sensing unit([0011] “the micro control unit having a preset illumination level, the micro control unit used to receive a signal of the first illumination level, the pulse width modulation unit used to adjust a second illumination level of the light-emitting unit” [0020-21]),
wherein the control unit (2 of Fig. 2), controls the amount of light by changing a width of an ON pulse period within a discrete signal controlling the light irradiation unit or by changing the intensity of light in response to a continuous signal controlling the light irradiation unit ([0011] [0020-21]).
Regarding claim 2, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, wherein the lighting device reduces the amount of light as the measured brightness increases and increases the amount of light as the measured brightness decreases to control the brightness to be maintained in a predetermined range (Fig. 5[0024]).
Regarding claim 7, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, wherein a recognition region in front from which the brightness sensing unit recognizes light and a light output region to which the light irradiation unit irradiates light are overlapped with each other (sensing area of 2 and light projection region 5 overlap Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Lee (US2016/0360593); hereinafter,” Lee2”).
Regarding claim 3, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, wherein the control unit performs a control to measure the brightness for each OFF pulse period and determines a pulse width of a next ON pulse period depending on the measured brightness.
Lee2 disclose wherein the control unit performs a control to measure the brightness for each OFF pulse period and determines a pulse width of a next ON pulse period depending on the measured brightness ([0048]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to measure when the brightness at each OFF pulse as disclosed in Lee2 to the system of Lee to get more accurate measurements of brightness and have better control of light output. 
Regarding claim 5, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, 23128942-1 (OP20200276US) wherein the control unit controls a frequency of a control signal based on a PWM to be higher than a frequency which is recognizable by a human.
Although Lee discloses using PWM for controlling the light output of the light device, Lee does not disclose "a frequency of a control signal based on a PWM to be higher than a frequency which is recognizable by a human."
However, it is well-known in the art of lighting that flicker is an undesirable effect that manufacturers try to prevent. As a result, it is common practice to pulsate PWM signals at frequencies as high 3kHz in order to prevent the human eyes' detection of the on-off pattern of LED light sources. This modification will prevent the unpleasant flickering effect which may cause accidents or dizziness for the rider or drivers of the other vehicles.
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Ebel (US2017/0021884 A1).
4, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, further comprising: wherein the control unit controls the width or frequency of the ON pulse period to be different from that of the OFF pulse period (Fig. 5 [011] [0020-21]).
Lee does not specify: a speed sensing unit that senses a movement speed of the lighting device, wherein the control unit controls the width or frequency of the ON pulse period to be different from that of the OFF pulse period depending on the movement speed.
Ebel discloses a peed sensing unit (acceleration sensor [0039]) that senses a movement speed of the lighting device, wherein the control unit controls the frequency of lights depending on the movement speed (blinking or stroboscopic frequency of the light source depending on the acceleration exceeds a threshold [0043-44]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art include a speed sensing unit and control lighting out as disclose in Ebel to the system of Lee to improve safety. 
Regarding claim 9, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, except further comprising: a detachable unit that is detachable from a user's body or a separate means of transportation.
Ebel discloses a detachable unit (Fig. 6A) that is detachable from a user's body or a separate means of transportation (Fig. 4B).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to include a detachable unit and separate means of transportation as discloses in Ebel to the system of Lee to have more user control to modify, mobility, and usefulness in different environments. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Hansen et al. (20150192286) and Yun (US2020/0010136A1).
Regarding claim 6, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of claim 1, except wherein the light irradiation unit includes an upward light and a downward light placed vertically and is configured to operate a light irradiation unit of any one of the upward light and the downward light, and the brightness sensing unit is placed between the upward light and the downward light.
Hansen discloses a bike lamp (fig. 6) wherein the light sensor (fig 6, photosensor 250) is located between the two light sources (fig 6, 230).
It would have been obvious before the effective filing date of the invention, to place the sensor of Lee in a between two light sources, as taught by Hansen. The placement of the light sensor between the light sources can help with receiving light from both sides of the bike. Furthermore, the location of the sensor can be a design choice because in majority of the circumstances, the ambient light measurements at different places on the front of the lighting device will be very close. Therefore, one of ordinary skill in the art would have been motivated to make this modification, in order to accurately measure the ambient light in front of the bike.
Yun furthermore discloses a bike light (see fig. 3) wherein the light sources are positioned vertically (see fig. 3 and para. 72).
It would have been obvious before the effective filing date of the claimed invention to further modify the combination of Lee and Hansen by placing horizontal light sources in a vertical arrangement, as taught by Yun, and place the sensor between the vertical light sources, as previously taught by Hansen. As emphasized in para. 72 of Yun, the arrangement of the light sources is a matter of design choice which does not affect the functionality of the lighting device. One of ordinary skill in the art would have been motivated to make this modification in order to create a variety of designs to please a wide range of customers.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 8, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, except wherein a recognition region in front from which the brightness sensing unit recognizes light is placed farther from the lighting device than a light output region to which the light irradiation unit irradiates light.
However, it would only involve routine skill in the art to move the are the brightness sensing unit senses and hence its recognition region to cover a bigger area including the area outside the light output region so that the controller could sense the lighting conditions in advance to allow for time to change the light output to allow for more stable light output overall. Additionally, changing the sensor of the brightness sensing unit to one with a greater sensing range than the light out region would only involve routine skill in the art and would also allow the controller to sense the lighting conditions in advance to allow for time to change the light output to allow for more stable light output overall.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Yun (US2020/0010136A1)
Regarding claim 10, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, except further comprising: a communication unit that performs local area communication with another device, wherein the control unit controls the light irradiation unit to irradiate light when a signal indicating that a predetermined device has been recognized at a short range is received from the communication unit.
Yun discloses a communication unit (headlight 130 has communication unit to connect to the mobile terminal 120 [0098] “mobile terminal 120 and the headlight assembly 130 are connected to each other wireless”) that performs local area communication with another device(mobile terminal 120), wherein the control unit controls the light irradiation unit to irradiate light when a signal indicating that a predetermined device (mobile terminal 120) has been recognized at a short range is received from the communication unit([0098] “mobile terminal 120 and the headlight assembly 130 are connected to each other wirelessly, the headlights 132, 133, and 134 of the headlight assembly 130 are turned on for a preset time during in a predetermined pattern”,[0099]” the headlight assembly 130 and the mobile terminal 120 are automatically connected to each other wirelessly when they are close to each other by a predefined distance via a short-range wireless communication scheme” ).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art include a communication unit and have communication with a predetermined device to control the light as discloses in Yun to the system of Lee to have more user control to modify light output and produce different illumination patterns to improve preformation, safety and ease of use of the headlight (Yun: [002]) 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Braucht et al. (US2016/0339978A1) and Yun (US2020/0010136A1).
Regarding claim 11, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, except wherein the control unit collects estimated driving time information of a user from a user device and then controls the amount of light from the light irradiation unit depending on remaining power and the estimated driving time information.
Bracht disclose the control unit controls the amount of light from the light irradiation unit depending on remaining power (Fig. 3-5).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to change light output dependent on remaining power as discloses in Bracht to the system of Lee to improve performance and safe battery life.  
Lee does not specify wherein the control unit collects estimated driving time information of a user from a user device and controls the light irradiation unit depending on the estimated driving time information.
Yun discloses a user device (Mobile terminal) with travel velocity, a travel direction, map information [0011] and a control system changing lighting irradiation dependent on travel situation ([0011]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art include a user device with estimated driving time information as disclosed in Yun to the system of Lee to change lighting to improve safety and usability (Yun [0011]). 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Lee (US2016/0360593); hereinafter,” Lee2”) and Sakai et al. (US 10,371,817B2)).
Regarding claim 12, Lee discloses in Fig. 1-5 the portable lighting device capable of adaptive brightness control of Claim 1, wherein the control unit performs a control based on pulse width modulation (PWM) and controls the brightness sensing unit to measure the brightness when an OFF delay time elapses after the light irradiation unit turns off (buffering time [0022]), and controls the amount of light by changing the width of the ON pulse period in which the light irradiation unit is operated within the discrete signal controlling the light irradiation unit ([0022]).
Lee2 disclose wherein the control unit measure the brightness in an OFF pulse period ([0048]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to measure when the brightness at each OFF pulse as disclosed in Lee2 to the system of Lee to get more accurate measurements of brightness and have better control of light output. 
Lee does not specify the brightness sensing unit has a structure including a hole part that collects light generated in front thereof to measure the luminance representing the amount of light reflected from a target surface and a passage extending from the hole part and configured to filter noise light from the generated light and collect long-range light at a wide angle by means of a lens.
Sakai discloses in Fig. 20-25 a brightness sensing unit (photo detector 29 Fig. 20) has a structure including a hole part that collects light (202) generated in front thereof to measure the luminance representing the amount of light reflected from a target surface (Fig. 22) and a passage extending from the hole part and configured to filter noise light (28 Fig. 20 and 202 Fig. 22  )from the generated light and collect long-range light at a wide angle by means of a lens(28 lens Fig. 20).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to include the brightness sensing unit of Sakai to the system of Lee to get more accurate sensing data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844   

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844